[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
On June 20, 2000, the Court rendered judgment in the above matter "by way of a Memorandum of Decision. The defendant Wife has filed a Motion to Reopen and Reargue dated June 26, 2000, seeking to offer testimony and/or CT Page 10389 argument on several issues as set forth in five (5) separate numbered paragraphs. Pursuant to Section 11-12 (c) of the Connecticut Practice Book, the Court has reviewed the Motion as well as its trial notes, and it is HEREBY ORDERED:
  1. That as to paragraph 1, the Court hereby clarifies and articulates its order to correct a typographical error in lines 8 through 10 on page 10 of the Memorandum of Decision. The full sentence should read as follows: "At his option, the plaintiff may purchase the defendant's interest in the property." (Italics added) Furthermore, it was the clear intention of the Court to award the first $6,000.00 of net equity in the Vermont property to the plaintiff Husband. Accordingly, the Motion to Reopen and Reargue as to paragraph 1 is denied.
  2. That as to paragraphs 2 through 5, the Court will hear re-argument on Thursday, August 24, 2000 at 2:00 p.m.
  THE COURT Shay, J.